Citation Nr: 0308640	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein a claim for service connection for a 
previously-denied right shoulder disorder was not reopened.  
In October 2000, the Board remanded this case in order to 
obtain additional medical evidence.  The case is again before 
the Board for appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in August 
2000.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied, prior to the current appeal, most recently in March 
1992 by the Boston, Massachusetts, RO.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not submit a timely notice of 
disagreement.

2.  The evidence submitted since March 1992, with regard to a 
right shoulder disability, is both new and material, and 
reopens the veteran's claim for service connection for that 
disorder.

3.  The veteran's current right shoulder disability as likely 
as not began during active service.


CONCLUSIONS OF LAW

1.  A March 1992 rating decision, whereby a prior denial of 
service connection for a shoulder disorder was confirmed and 
continued, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since March 1992 is new and material, 
and the veteran's claim for service connection for a right 
shoulder disability has been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 

3.  A right shoulder disability was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  While certain procedures with regard to 
the development of claims were not extended to claims that 
concerned the question of whether new and material evidence 
had been submitted, the fact that, in this instance, such 
evidence has been received requires consideration of VCAA 
standards and procedures.

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  There is no issue in this case as to 
providing an appropriate application form, or as to 
completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his claims, by the statement 
of the case and supplemental statement of the case issued in 
the development of this appeal.  In particular, the 
supplemental statement of the case issued in May 2002 set 
forth the specific provisions of the VCAA.  In addition, the 
RO notified him by means of a letter dated in April 2001 that 
he was to advise VA as to any other evidence he wanted VA to 
consider, the information he needed to furnish as to those 
records, and the steps VA would undertake to obtain any such 
evidence.  The Board accordingly finds that he was advised as 
to what evidence was needed to establish entitlement to the 
benefits he sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has 


not been associated with his claims folder.  In addition, he 
has been accorded appropriate VA examination pursuant to the 
Board's October 2000 remand decision.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals 


for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a shoulder 
disorder was denied most recently by the Boston RO in March 
1992, following review of evidence that consisted primarily 
of VA outpatient records dated in 1991 and 1992 and 
reflecting treatment for problems other than any pertaining 
to the right shoulder.  The RO held that this evidence was 
not new and material, and that it did not serve to reopen the 
veteran's claim.  The veteran was notified of this decision, 
and of appellate rights and procedures, by means of a letter 
dated March 25, 1992.  No disagreement was indicated by the 
veteran to that decision within the one-year period for such 
action.

The evidence received subsequent to March 1992, with regard 
to the question of service connection for a right shoulder 
disability, includes testimony provided by the veteran at an 
August 2000 personal hearing; the report of a December 2000 
VA examination; and statements from a private physician, 
dated in August 2000 and October 2001.  In those statements, 
the private physician indicates that there is a direct 
correlation between the veteran's current right shoulder 
problems and his active service.

This evidence is both new, in that it had not previously been 
associated with the veteran's claims file, and material, in 
that it presents new information as to the etiology of the 
veteran's right shoulder impairment.  The veteran's claim for 
service connection for residuals of a right shoulder 
disability is, accordingly, reopened.  In addition, in view 
of the development that has been undertaken as to this claim, 
appellate review thereof at this time will not be prejudicial 
to the veteran; see Bernard v. Brown, supra.

III.  Service Connection for a Right Shoulder Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, service connection may be 
awarded for certain enumerated disorders when manifested to a 


certain degree within a specified period (usually one year) 
after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may also be awarded for a disorder that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The report of the veteran's service entrance examination, 
dated in January 1994, shows that the upper extremities were 
clinically evaluated as normal, and does not indicate the 
presence of any right shoulder problems.  A June 1975 
treatment record shows complaints of right shoulder pain of 
three weeks' duration.  Service medical records dated 
thereafter show continued complaints of right shoulder pain 
and impairment; a physical profile serial report dated in 
July 1975 indicates that the veteran was placed on profile 
with a snapping tendon of the right shoulder with secondary 
chronic tendonitis.  The report of his separation medical 
examination, dated in August 1975, while reflecting that the 
upper extremities were clinically evaluated as normal, notes 
the presence of bursitis of the right shoulder associated 
with tendonitis, beginning in May 1975 and deemed non-
contributory and non-symptomatic. 

Recent medical evidence establishes the presence of a current 
right shoulder disability.  The report of a December 2000 VA 
examination indicates an impression of hypertrophic changes 
of the right acromioclavicular joint with some spur 
formation, and some intrasubstance tearing of the 
infraspinatus and supraspinatus 


tendons, as noted in an April 2000 magnetic resonance imaging 
(MRI) report.  The question that must be resolved, 
accordingly, is whether there is an etiological link, or 
nexus, between the veteran's current right shoulder 
impairment and the right shoulder disability noted in 
service.

The report of the December 2000 VA examination shows that 
this question was addressed by the examiner, who answered it 
in the negative.  In particular, the examiner found that 
"[t]he tendonitis noted in the service in 1975 appears to be 
established, but the chronicity is not established, and the 
relationship of this to the present problem is certainly not 
established, and unlikely in view of the intervening 25 years 
that have occurred since his discharge in 1975, and his 
worsening condition at this time....It is more likely that 
whatever changes there are in the right shoulder are the 
result of his occupational encounters which is primarily as 
carpenter...."

In contrast to these findings are those reached by a private 
physician, who, in August 2000, indicated that he had 
reviewed the veteran's service medical records, as well as 
the report of the April 2000 MRI, and that it "is my opinion 
that [the veteran's] current right shoulder condition is most 
likely related to his service injuries involving his right 
shoulder."  In October 2001, this same private physician 
reiterated his position, and stated that he had 

read through the pre-service records of 
[the veteran] that are absent of any 
shoulder trauma along with a graphic 
account of the strenuous and very 
physical repetitive challenging work done 
by him [in service]....This type of work 
activity commonly develops into 
Repetitive Motion Syndrome....It is my 
opinion that his current right condition 
(sic) is 'more likely than not' related 
to his original injuries noted in his 
[s]ervice [m]edical [r]ecords.  Also, it 
is my opinion that if a CAT Scan or 


MRI had been done in the '70s or early 
'80s they most likely would have 
disclosed the onset of his current right 
shoulder condition.

In summation....[i]t is my opinion that his 
right shoulder condition is chronic, and 
has been chronic through the years, and 
that [c]hronicity has been maintained by 
[post-service] treatments.

In brief, the evidence shows that the veteran incurred a 
right shoulder problem in service, that he currently has a 
right shoulder disability, and that there are conflicting 
professional opinions as to whether his current disability is 
etiologically related to his service.  With application of 
the benefit of the doubt on the veteran's behalf (see 
38 C.F.R. § 3.102), the Board finds that it is as least as 
likely as not that the veteran's right shoulder disability is 
related to service, and that service connection for that 
disability is appropriate.


ORDER

A claim of entitlement to service connection for a right 
shoulder disability has been reopened, and service connection 
for a right shoulder disability is granted.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 


Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

